Citation Nr: 0737792	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for thyroid disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The appellant served on active duty from August 1974 to 
September 1975 and from May 1977 to June 1987.  Thereafter, 
she had periods of service in the U.S. Army Reserves.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

A thyroid disorder is not shown in service or within the 
initial post separation year; a thyroid disorder attributable 
to service is not shown.


CONCLUSION OF LAW

A thyroid disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2002 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that she should submit evidence in her 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on her behalf.

The Board observes that additional VCAA letters were sent to 
the appellant in April and November 2006.  Again the 
appellant was notified of the evidence VA obtained, VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  She was 
also advised to submit evidence in her possession.  Moreover, 
pursuant to the Board's remand instructions, the appellant 
was asked to provide medical and prescription records 
pertaining to her claimed thyroid condition.

The Board is cognizant that notice of the disability rating 
and effective date elements was not provided until April 
2006, after the initial rating decision.  This is error and 
presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F. 3d 
881(Fed. Cir. 2007).  In this case, the Board finds that 
there is no prejudice to the appellant in this timing error 
because the claim was subsequently readjudicated in July 2007 
and VA sent the appellant a Supplemental Statement of the 
Case dated the same notifying her of the actions taken and 
evidence obtained or received.  Essentially, the appellant 
has not been deprived of information needed to substantiate 
her claim and the very purpose of the VCAA notice has not 
been frustrated by the timing error here.  Also, the Board 
notes that, because the claim is denied as discussed in the 
following decision, the benefit sought could not be awarded 
even had there been no timing defect; as such, the appellant 
is not prejudiced by a decision in this case.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Available service 
medical records have been associated with the claims folder.  
Additionally, the appellant was afforded a VA examination in 
March 2003 and given the opportunity to appear for a hearing.  
She declined to appear and present testimony at a hearing.  
The Board remanded this case in March 2006 for additional 
development to ensure VA met its duty to assist obligations.  
The appellant was requested to identify or submit evidence of 
radiation treatment for the claimed thyroid condition and a 
prescription list from her pharmacist showing when she first 
began taking Synthroid.  The Appeals Management Center 
requested this evidence from the appellant in April 2006 and 
again in November 2006.  No response was received to either 
request and these letters were not returned by the U.S. 
Postal Service as undelivered.  Claimants have a 
responsibility to cooperate with VA in the gathering of the 
evidence necessary to establish allowance of benefits.  See 
Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court 
has held that VA's duty to assist is not always a one-way 
street, and that if an appellant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The appellant did not engaged in combat and she does not 
assert that her claimed thyroid problem is a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Endocrinopathies shall be considered to have been incurred in 
or aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

In this case, the appellant filed an original application for 
compensation in November 2001.  She claimed several 
disabilities, including thyroid disorder at that time.  
Although requested, she did not identify any date of onset, 
dates of treatment, or treatment providers.  The appellant 
indicated that service medical records would indicate dates.  
In her May 2003 notice of disagreement, the appellant 
reported that her thyroid condition began in 1980-1981 with 
hypothyroidism.

Service medical records do not include records for the 
appellant's active duty service between 1977 and 1987.  The 
Board is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

In weighing the appellant's statements, treatment records, 
and report of VA examination, the Board concludes that the 
preponderance of the evidence is against service connection 
for thyroid disorder.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

While the appellant reported in October 1994 a history of T-
radiation treatment for thyroid disorder when she was age 36, 
the Board observes that there are no documented findings for 
a thyroid disorder in the available service medical records 
and the appellant has failed to provide VA with any evidence 
showing diagnosis or treatment of thyroid disorder.

The service medical records shows that, on National Guard 
enlistment examination dated June 1990, the appellant 
described her present health as good.  At this time, the 
appellant reported an extensive medical history to include 
tonsils at age 13, childbirth, and allergy to penicillin.  
She specifically denied thyroid trouble.  Clinical evaluation 
showed normal endocrine system.  Again, on Reserves 
examination in March 1992, the appellant denied a thyroid 
problem on the medical history portion of the examination and 
clinical evaluation showed normal endocrine system.  On 
Reserves examination in March 1994, the appellant checked 
both the yes and no boxes for thyroid trouble, and appears to 
have scratched out the check in the yes box and initialed the 
change.  At this time, she described her health as good and 
without any medication.  The examiner commented on all 
reported defects and no reference was made to any thyroid 
problem.  Additionally, clinical evaluation reflects normal 
endocrine system.  On Reserves examination in October 1994, 
the appellant reported a history of thyroid trouble.  The 
physician elaborated that the appellant reported T-radiation 
treatment in Washington, D.C., at age 36 and no medication.  
Clinical evaluation reflects normal endocrine system.  All 
subsequently dated examinations and treatment records are 
negative for a past medical history of thyroid trouble and 
treatment of any thyroid disorder.

On VA examination in March 2003, the appellant reported 
having been told that she had a thyroid disorder during a 
general physical examination in 1998 in Oregon and that she 
was started on Synthroid, which had been adjusted several 
times to get her thyroid to function normally.  She reported 
currently taking Synthroid daily.  Appropriate diagnostic 
testing was conducted that showed normal thyroid function.  
Although requested by VA, the appellant has not provided 
evidence of prescriptions for Synthroid.

The appellant alleges the onset of thyroid problems in 
service.  She informed VA that thyroid problems began in 
1980-1981, but she denied a history of thyroid problems on 
various Reserve examinations dated prior to October 1994.  On 
Reserve examination in October 1994, the appellant reported 
T-radiation treatment for thyroid dysfunction at age 36, 
which would place the treatment around the year 1990-more 
than a decade after the alleged date of onset as she reported 
to VA.

In view of the above, the Board finds that the appellant is 
an inconsistent historian as to the time of onset.  Notably, 
she has made no attempt to explain or reconcile the 
conflicting accounts regarding the presence a thyroid 
disorder and date of onset.  Therefore, her statements are 
not credible and have limited probative value.

In summary, the Board has carefully reviewed the Reserve 
service medical records. However, these records show only an 
isolated history of thyroid treatment during an October 1994 
examination and multiple prior and post histories that deny 
thyroid disorder.  We note that the appellant does not allege 
any injury as the cause of her alleged thyroid disorder and 
the current VA examination shows normal thyroid function.  
The body of evidence in this case consists of the appellant's 
statements and medical histories.  However, as indicated 
above, the Board finds that she is not credible and, 
therefore, her statements have diminished probative value.

The weight of the evidence is against a finding that the 
appellant has a thyroid disorder attributable to service.  
The Board notes that the appellant is not competent to 
provide a medical diagnosis or opinion.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").

Accordingly, the claim is denied.
ORDER

Service connection for thyroid disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


